Citation Nr: 0817009	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-31 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lymphoma, claimed as 
secondary to zinc chromate exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that, in pertinent part, denied the 
veteran's claim of entitlement to service connection for 
lymphoma.  The veteran perfected a timely appeal of this 
decision to the Board.

The veteran also submitted a timely notice of disagreement to 
the July 2004 denial of entitlement to service connection for 
appendicitis.  In June 2005, a statement of the case was 
issued.  Significantly, the veteran's August 2005 substantive 
appeal was specifically limited to the claim of entitlement 
to service connection for lymphoma (due to exposure to zinc 
chromate).  Hence, the Board's jurisdiction is limited to 
that claim.

In August 2007, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

As part of a VA Form 21-4138, dated in September 2007, the 
veteran raised claims of entitlement to service connection 
for sinusitis and headaches.  As these issues have yet to be 
developed for appellate review they are referred to the RO 
for initial development and adjudication.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, the 
veteran's currently diagnosed non-Hodgkin's lymphoma is 
related to his service, including to his exposure to zinc 
chromate.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, lymphoma 
was incurred as a result of his military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and implementing regulations apply 
in the instant case.  The Board finds that all pertinent 
mandates of the VCAA and implementing regulations are 
essentially met as to the claim addressed on the merits 
herein.  Since the decision is favorable to, and does not 
prejudice the veteran, a lengthy discussion of VA's 
fulfillment of the VCAA in this claim is not necessary.  

Factual Background

The veteran contends that his currently diagnosed non-
Hodgkin's lymphoma is etiologically related to his exposure 
to zinc chromate (chromium IV) during service. 
        
Service medical records note that in January 1992 it was 
reported that the veteran was exposed to zinc chromate in the 
course of spray painting.  It was noted that he wore an 
organic vapor high efficiency particulate cartridge.  
Evidence of an occupationally-related illness was not found.

There is medical evidence of a current diagnosis of lymphoma, 
variously characterized as non-Hodgkin's, diffuse large cell 
subtype (August 2004 letter from private physician), diffuse 
large B-cell (July 2004 VA primary care note), and 
Burkitt's/large cell Stage I-IIA (June 2006 VA hematology and 
oncology consult).  


As part of an August 2004 letter from a private physician it 
was noted that the veteran was being seen for non-Hodgkin's 
lymphoma, diffuse large cell subtype.  A history of in-
service zinc chromate exposure was noted.  The physician 
commented on paperwork presented to him by the veteran, a 
document from OSHA which showed that exposure to zinc 
chromate can cause lesions of the eye, skin, mucous 
membranes, chronic bronchitis, rhinitis and nasal mucosal 
polyps, and an increased risk of GI tract cancers.  The 
physician added that while he was unaware of any proof that 
zinc chromate is associated with lymphoma he was unable to 
conclusively exclude exposure to zinc chromate as an 
association.  
        
A September 2007 letter from the same private physician who 
provided the one dated in August 2004 shows that the 
physician again commented on the veteran's exposure to 
chronic exposure to chromium 6 while in the U.S. Navy.  The 
physician commented that epidemiologic studies have been both 
positive and negative for an advanced risk of non-Hodgkin's 
lymphoma associated with chromium exposure.  He added that 
while there was no absolute conclusion that can be drawn on 
the role of chromium and the risk of non-Hodgkin's lymphoma, 
it was as likely as not that his condition could be 
associated with his history of chronic chromium exposure.  

Pursuant to the Board's January 2008 referral of this case 
for a VHA oncology opinion, in February 2008 a VA physician 
reviewed the veteran's claims folder, including the service 
medical records and the above-discussed private and VA 
medical evidence, and answered the following question posed 
by the Board:

Following a review of all of the relevant 
evidence, including the veteran's service 
medical records, post-service VA medical 
records, and post-service private medical 
records (including the above-discussed 
August 2004 and September 2007 letters), 
please express an opinion as to whether 
it is as least as likely as not that the 
currently diagnosed lymphoma is related 
to exposure to zinc chromate during 
service. 



In answer to this question, the VA physician pointed out that 
the service medical records are adequate to document daily 
exposure to zinc chromate between 1990 and 1993.  He added 
that while both zinc and chromium are known to have long 
half-lives in the body, on the order of two to three years, 
cumulative toxicity is likely.  The physician also observed 
that the veteran had testified at his August 2007 hearing 
that he did not always have access to adequate personal 
protective equipment.  The oncologist also cited findings 
from the "International Journal of Hematology 1996 Oct. Vol 
64."  These findings reportedly showed that "malignant 
lymphoma, along with many other malignancies, has clearly 
been associated with hexavalent chromium exposure."  The 
physician further commented on medical findings found in 
"Critical Reviews in Toxicology 1997 Sept Vol. 27."  From 
this he quoted "[f]rom the epidemiological studies, there is 
suggestive evidence that hexavalent Cr causes increased risk 
of bone, prostate (cancer) (and) lymphoma."  The VA 
physician concluded by opining that "given the course of his 
exposure and subsequent diagnosis of non-Hodgkin's lymphoma, 
I feel that it is least as likely as not that the [veteran's] 
currently diagnosed lymphoma is related to exposure to zinc 
chromate during [his] period of military service."  

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease initially diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.

The VHA specialist's opinion dated in February 2008 generally 
supports the veteran's claim.  Resolving any remaining 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for lymphoma is warranted.


ORDER

Service connection for lymphoma is granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


